Marston, J:
Counsel for the school district claim, and counsel for plaintiffs in error concede, that the order of March 7th, a *407copy of which, is sot forth in the finding of facts, is void. It is not pretended that the charts in question were purchased pursuant to instructions given by the district board, or that the board at any time after the purchase ratified it. It is claimed that section 3618 makes it the duty of the director to provide the necessary appendages for the schoolhouse, and keep the same in good condition and repair, and that under this section he could purchase the charts in question. We think that these charts can in no proper sense of the term be considered a necessary appendage within the meaning of this section. If they could be so considered, then it would be difficult to draw the line, and at all limit the power of the director in this direction. Nor do we think that there was any such necessity for the purchase of these charts as would bring the case within the principles of School District v. Snell, 24 Mich., 350, as claimed. The fact that these charts have been retained and occasionally placed in the school-house by the director, would not be such a ratification of an unauthorized and void contract as would entitle plaintiffs to recover. The director could not in this way ratify a contract which he was incapable of ' making in the first instance.—Township of Taymouth v. Koehler, 35 Mich., 22.
The judgment must be affirmed, with costs.
The other Justices concurred.